                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ELISA AVERY,                                )   CASE NO. 1:18CV845
                                            )
       Plaintiff,                           )   JUDGE JOHN R. ADAMS
                                            )
    -vs-                                    )
                                            )   MEMORANDUM OF OPINION
COMMISSIONER                                )   AND ORDER
OF SOCIAL SECURITY                          )
                                            )
       Defendant.                           )


       On April 2, 2019, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 17) recommending that the Court AFFIRM the Commissioner’s decision.

However, the Court has come to learn that Plaintiff’s counsel in this matter, Attorney John Oreh,

passed away on March 4, 2019. Accordingly, Plaintiff Elisa Avery is hereby granted thirty (30)

days to obtain new counsel. New counsel shall have until May 22, 2019 to file objections. If no

counsel enters an appearance, Avery shall have until May 22, 2019 to file objections to the R&R

on her own behalf.

       The Clerk is directed to mail a copy of this order and the R&R (Document 17) to Elisa

Avery at 3402 West 98th Street, Cleveland, OH 44102.

       IT IS SO ORDERED.



Dated: April 8, 2019                                /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
